DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 1-20 are rejected under 35 USC 112(b). Claims 1-2, 4-5, 12-15, 17, and 20 are rejected under 35 USC 102(a)(1). Claims 3, 9-11, and 16 are rejected under 35 USC 103.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/7/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 3, 5, and 16 objected to because of the following informalities:
Claim 3 recites “the number of pixels” in lines 2-3 and 4. It should recite “a number of the pixels”.
Claim 5 recites “the number of effective pixels” in lines 3-4. It should recite “a number of the effective pixels”.
Claim 5 recites “the number of pixels” in line 4 and 6. It should recite “a number of the pixels”.
Claim 5 recites “the number of lesion pixels relative to the number of effective pixels” in lines 8-9. It should recite “the number of the lesion pixels relative to the number of the effective pixels”.
Claim 16 recites “the number of pixels” in lines 3 and 4. It should recite “a number of the pixels”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 13: “a converting means” will be interpreted as computer programs stored on a memory, or equivalents thereof, consistent with [0027] of the specification.
Claims 1 and 13: “an evaluation value calculating means” will be interpreted as computer programs stored on a memory, or equivalents thereof, consistent with [0027] of the specification.
Claims 1 and 13: “a lesion index calculation means” will be interpreted as computer programs stored on a memory, or equivalents thereof, consistent with [0027] of the specification.
Claim 4: “an effective pixel determining means” will be interpreted as computer programs stored on a memory, or equivalents thereof, consistent with [0027] of the specification.
Claim 5: “an effective pixel counting means” will be interpreted as computer programs stored on a memory, or equivalents thereof, consistent with [0027] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the evaluation values" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as referring to “the evaluation value”.
Claim 4 recites the limitation "the effective pixels" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as referring to “the effective pixel”.
Claim 12 recites “a biological tissue in a body cavity” in lines 2-3. It is not clear if this is referring the “a biological tissue in a body cavity” set forth in claim 1, or if this is setting forth a new biological tissue. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 13 recites the limitation "the evaluation values" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as referring to “the evaluation value”.
Claim 13 recites “a lesion index” in line 16. It is not clear if this is referring to “a lesion index” set forth in line 11, or if this is setting forth a new lesion index. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 14 recites the limitation "the evaluation values" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as referring to “the evaluation value”.
Claim 17 recites the limitation "the effective pixels" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be interpreted as referring to “the effective pixel”.
Claim 20 recites “a biological tissue in a body cavity”. It is not clear if this is referring the “a biological tissue in a body cavity” set forth in claim 15, or if this is setting forth a new biological tissue. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 12-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto et al. (U.S PGPub 2015/0181185 A1).
Regarding Claim 1, Ikemoto discloses an electronic endoscope processor (Fig. 2, 220) [0051] comprising: 
a converting means (Fig. 2, 222d) for converting each piece of pixel data ([0065] the system is analyzing pixel data) that is made up of n types of color components (RGB) [0080] and constitutes a color image of a biological tissue in a body cavity [0004] into a piece of pixel data that is made up of m types of color components (HSI, the system does not convert to I, so the conversion unit only convert to H and S) [0080], n being a natural number greater than or equal to 3 (RGB is three components), m being a natural number greater than or equal to 2 (H and S are only 2 components), and m being smaller than n (2 is smaller than 3) [0080]; 
an evaluation value calculating means (Fig. 2, 222e) for calculating, in units of pixels of the color image [0084] (process if done per pixel and each pixel has a result), an evaluation value (whether the pixel is plotted in regions I, II, III) ([0086]+[0088]) related to a target illness based on the converted pieces of pixel data that are made up of m types of color components [0084]; and 
a lesion index calculating means (Fig. 2, 228a) for calculating a lesion index [0094] for each of a plurality of types of lesions related to the target illness based on the evaluation values calculated for the pixels of the color image [0098]-[0099] (the system determines the lesion index based on the flags set by the evaluation value calculating means).
Regarding Claim 2, Ikemoto discloses the invention as claimed. Ikemoto further discloses wherein the lesion index calculating means is for calculating a sum of the plurality of types of lesion indices as an overall lesion index [0100].
Regarding Claim 4, Ikemoto discloses the invention as claimed. Ikemoto further discloses an effective pixel determining means (Fig. 2, 222c) for determining, for each pixel of the color image [0070], whether or not the pixel is an effective pixel in accordance with whether or not a pixel value satisfies a predetermined condition [0073], wherein the evaluation value calculating means is for calculating the evaluation value for only the effective pixels [0081] (Fig. 8, S61).
Regarding Claim 5, Ikemoto discloses the invention as claimed. Ikemoto further discloses an effective pixel counting means for calculating the number of effective pixels (Fig. 11, S83) [0096], which is the number of pixels determined to be effective pixels [0096], wherein for each of the types of lesions (Fig. 11, S85+S86) (both flag 2 and 3, the types of lesions, are analyzed), the lesion index calculating means is for calculating the number of lesion pixels (Fig. 11, S85+S86), which is the number of pixels that correspond to the type of lesion [0096], based on the evaluation values of the effective pixels (Fig. 11, S85+S86) (Flags 2 and 3 are used to count the number of pixels) and for calculating, as the lesion index, a proportion of the number of lesion pixels relative to the number of effective pixels (Fig 11, S88+S89) [0098]+[0099].
Regarding Claim 12, Ikemoto discloses the invention as claimed. Ikemoto further discloses wherein the evaluation value is a value indicating a degree of inflammation of a mucous membrane of a biological tissue in a body cavity [0091]+[0003] (the system determines the degree of inflammation between not inflamed (1) and inflamed (2)).
Regarding Claim 13, Ikemoto discloses an electronic endoscope system comprising: 
an electronic endoscope processor (Fig. 2, 220) [0051] comprising: 
a converting means (Fig. 2, 222d) for converting each piece of pixel data  ([0065] the system is analyzing pixel data) that is made up of n types of color components (RGB) [0080] and constitutes a color image of a biological tissue in a body cavity [0004] into a piece of pixel data that is made up of m types of color components (HSI, the system does not convert to I, so the conversion unit only convert to H and S) [0080], n being a natural number greater than or equal to 3 (RGB is three components), m being a natural number greater than or equal to 2 (H and S are only 2 components), and m being smaller than n (2 is smaller than 3) [0080]; 
an evaluation value calculating means  (Fig. 2, 222e) for calculating, in units of pixels of the color image [0084] (process if done per pixel and each pixel has a result), an evaluation value  (whether the pixel is plotted in regions I, II, III) ([0086]+[0088]) related to a target illness based on the converted pieces of pixel data that are made up of m types of color components  [0084]; and 
a lesion index calculating means  (Fig. 2, 228a) for calculating a lesion index [0094]  for each of a plurality of types of lesions related to the target illness based on the evaluation values calculated for the pixels of the color image [0098]-[0099] (the system determines the lesion index based on the flags set by the evaluation value calculating means);
an electronic endoscope (Fig. 1, 1) configured to generate data expressing the color image and output the data to the electronic endoscope processor (Fig. 1, sends data from 112 to 220) [0058]; and 
a display apparatus (Fig. 1, 300) [0055] configured to display a lesion index obtained by the electronic endoscope processor [0008].
Regarding Claim 14, Ikemoto discloses the invention as claimed. Ikemoto further discloses wherein the display apparatus is configured to display the lesion indices for the plurality of types of lesions (Fig. 12, 323) along with the color image (Fig. 12, 324) [0106].
Regarding Claim 15, Ikemoto discloses an electronic endoscope processor comprising: 
a first image processing circuit (Fig. 2, 222) [0058] configured to: 
convert each piece of pixel data ([0065] the system is analyzing pixel data) that is made up of n types of color components  (RGB) [0080] and constitutes a color image of a biological tissue in a body cavity [0004] into a piece of pixel data that is made up of m types of color components (HSI, the system does not convert to I, so the conversion unit only convert to H and S) [0080], n being a natural number greater than or equal to 3 (RGB is three components), m being a natural number greater than or equal to 2 (H and S are only 2 components), and m being smaller than n (2 is smaller than 3) [0080], and 
calculate, in units of pixels of the color image [0084] (process if done per pixel and each pixel has a result), an evaluation value (whether the pixel is plotted in regions I, II, III) ([0086]+[0088]) related to a target illness based on the converted pieces of pixel data that are made up of m types of color components [0084]; and 
a second image processing circuit (Fig. 2, 228) [0058] configured to calculate a lesion index [0094] for each of a plurality of types of lesions related to the target illness based on the evaluation values calculated for the pixels of the color image [0098]-[0099] (the system determines the lesion index based on the flags set by the evaluation value calculating means).
Regarding Claim 17, Ikemoto discloses the invention as claimed. Ikemoto further discloses wherein the first image processing circuit is configured to determine, for each pixel of the color image  [0070], whether or not the pixel is an effective pixel in accordance with whether or not a pixel value satisfies a predetermined condition [0073], and wherein the first image processing circuit is configured to calculate the evaluation value for only the effective pixels  [0081] (Fig. 8, S61).
Regarding Claim 20, Ikemoto discloses the invention as claimed. Ikemoto further discloses wherein the evaluation value is a value indicating a degree of inflammation of a mucous membrane of a biological tissue in a body cavity [0091]+[0003] (the system determines the degree of inflammation between not inflamed (1) and inflamed (2)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto in view of Ikemoto et al. (U.S PGPub 2014/0320620 A1) (Ikemoto’620).
Regarding Claim 3, Ikemoto discloses the invention as claimed. Ikemoto further discloses wherein the lesion index calculating means is for calculating a first lesion index [0098] based on the number of pixels for which the evaluation value [0098] ([0085]) and for calculating a second lesion index [0099] based on the number of pixels for which the evaluation value [0099] ([0087]).
Ikemoto fails to explicitly teach the evaluation value in a first range or an evaluation value in a second range.
Ikemoto’620 teaches an electronic endoscope system (Abstract). This system determines a range of Hue (Fig. 5, S13c) and Saturation values (Fig. 5, S13f) that indicate the severity of a lesion [0080].
It would have been obvious to one of ordinary skill in the art to determine a range of potential evaluation values that would indicate a first/second lesion, as taught by Ikemoto’620, as this allows the user to also understand the severity of the resulting lesion [0080], as recognized by Ikemoto’620, thereby allowing the physician to make an accurate and reproducible analysis of lesion severity [0003].
Regarding Claim 16, Ikemoto discloses the invention as claimed. Ikemoto further discloses wherein the second image processing circuit is configured to calculate: a first lesion index [0098] based on the number of pixels for which the evaluation value [0098] ([0085]) and for calculating a second lesion index [0099] based on the number of pixels for which the evaluation value [0099] ([0087]).
Ikemoto fails to explicitly teach the evaluation value in a first range or an evaluation value in a second range.
Ikemoto’620 teaches an electronic endoscope system (Abstract). This system determines a range of Hue (Fig. 5, S13c) and Saturation values (Fig. 5, S13f) that indicate the severity of a lesion [0080].
It would have been obvious to one of ordinary skill in the art to determine a range of potential evaluation values that would indicate a first/second lesion, as taught by Ikemoto’620, as this allows the user to also understand the severity of the resulting lesion [0080], as recognized by Ikemoto’620, thereby allowing the physician to make an accurate and reproducible analysis of lesion severity [0003].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto in view of Huang (U.S PGPub 2016/0100789 A1).
Regarding Claim 9, Ikemoto teaches the invention substantially as claimed. Ikemoto fails to explicitly teach wherein the m types of color components of the converted pieces of pixel data are color components set so as to have mutually different wavelength bands.
Huang teaches a system for analyzing lesions using digital photography [0008]. This system analyzes the correlation between two mutually different wavelength bands (Fig. 9) in order to give an indication of the likelihood a pixel area is a lesion [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ikemoto to further have the m types of color components having mutually different wavelength bands, as taught by Huang, as this provides an optimal way to train a system to determine the malignancy of lesions, as recognized by Huang [0061].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto in view of Kuramoto (U.S. PGPub US 2017 /0018083 A1).
Regarding Claim 10-11, Ikemoto discloses the invention substantially as claimed. Ikemoto fails to explicitly teach wherein the m types of color components of the converted pieces of pixel data include at least two among a red component, a green component, and a blue component, wherein the m types of color components of the converted pieces of pixel data include the red component and one out of the green component and the blue component.
Kuramoto teaches a system for generating an image of the mucosa (Abstract). This system converts the image to two color components (B/G) and (G/R) (Fig. 15) [0093]. The m color components contain a green component and a red component (B/G contains a green component in the denominator, and G/R contains a red component in the denominator) [0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ikemoto to include a red and a green component in the m types of color components, as taught by Kuramoto, as this provides a better method for differentiating 

Allowable Subject Matter
Claims 6-8, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 recites “The electronic endoscope processor according to claim 1, wherein the evaluation value calculating means is for setting a reference direction that is related to the target illness and extends from a predetermined reference point in a color space defined by the m types of color components and, for each pixel of the color image, for calculating the evaluation value related to the target illness based on an extent to which a direction from the reference point to a pixel correspondence point corresponding to the converted piece of pixel data in the color space deviates from the reference direction”. This, in combination with the limitations of claim 1, is not reasonably taught by the prior art. While Ikemoto teaches that the target illness is analyzed by plotting the value in a color space, Ikemoto does not teach a reference direction related to an illness, or calculating the evaluation value related to the target illness based on an extent to which a direction from the reference point to a pixel correspondence point corresponding to the converted piece of pixel data in the color space deviates from the reference direction. Ikemoto’620 and Huang also fail to teach the claimed features. Kuramoto teaches analyzing the color space using polar coordinates in order to process the image. While Kuramoto can be considered to teach a “reference direction” (reference range [0078]), Kuramoto does not teach calculating the evaluation value related to the target illness based on an extent to which a direction from the reference point to a pixel correspondence point corresponding to the converted piece of pixel data in the color space deviates from the reference direction. The reference range of Kuramoto is for determining the range of values to perform further color correction on, and not for calculating the evaluation value related to the target illness based on an extent to which a direction from the reference point to a pixel correspondence point corresponding to the converted piece of pixel data in the color space deviates from the reference direction. Therefore, the claim is non-obvious over the prior art. Claim 18 recites similar features, and is non-obvious for substantially the same reasons.
Claim 7 recites “The electronic endoscope processor according to claim 1, wherein the evaluation value calculating means is for setting a reference axis that is related to the target illness and passes through a predetermined reference point in a color plane defined by the m types of color components and, for each pixel of the color image, for calculating the evaluation value related to the target illness based on an angle θ formed by the reference axis and a line segment that connects the reference point and a pixel correspondence point corresponding to the converted piece of pixel data”. This, in combination with the limitations of claim 1, is not reasonably taught by the prior art. While Ikemoto teaches that the target illness is analyzed by plotting the value in a color space, Ikemoto does not teach a reference axis related to an illness, or calculating the evaluation value related to the target illness based on an angle θ formed by the reference axis and a line segment that connects the reference point and a pixel correspondence point corresponding to the converted piece of pixel data. Ikemoto’620 and Huang also fail to teach the claimed features. Kuramoto teaches analyzing the color space using polar coordinates in order to process the image. While Kuramoto can be considered to teach a “reference axis” (Center Line CL1 [0080]), Kuramoto does not teach calculating the evaluation value related to the target illness based on an angle θ formed by the reference axis and a line segment that connects the reference point and a pixel correspondence point corresponding to the converted piece of pixel data. The reference axis of Kuramoto is for separating different imaged regions, and not for calculating the evaluation value related to the target illness based on an angle θ formed by the reference axis and a line segment that connects the reference point and a pixel correspondence point corresponding to the converted piece of pixel data. Therefore, the claim is non-obvious over the prior art. Claim 19 recites similar features, and is non-obvious for substantially the same reasons.
 Claim 8 necessarily contains all the limitations of claim 7, and is non-obvious for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igarashi et al. (U.S PGPub 2013/0176411 A1), which teaches an optical endoscope system.
Kanda et al. (U.S PGPub 2013/0051642 A1), which teaches a method for determining abnormal pixels in an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793